
	
		I
		111th CONGRESS
		1st Session
		H. R. 2743
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2009
			Mr. Maffei (for
			 himself, Mr. Kratovil,
			 Mr. Van Hollen,
			 Mr. Hoyer,
			 Mr. McMahon,
			 Ms. Sutton,
			 Mr. Bartlett,
			 Mr. Hall of New York,
			 Mr. Posey,
			 Mr. Heinrich,
			 Mr. Paulsen,
			 Ms. Shea-Porter,
			 Mr. Manzullo,
			 Mr. DeFazio, and
			 Mr. Davis of Alabama) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To restore the economic rights of automobile dealers, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Automobile Dealer Economic Rights
			 Restoration Act of 2009.
		2.FindingsThe Congress finds the following:
			(1)Automobile dealers
			 are an asset to automobile manufacturers that make it possible to serve
			 communities and sell automobiles nationally.
			(2)Forcing the
			 closure of automobile dealers would have an especially devastating economic
			 impact in rural communities, where dealers play an integral role in the
			 community, provide essential services and serve as a critical economic
			 engine.
			(3)The manufacturers
			 obtain the benefits from having a national dealer network at no material cost
			 to the manufacturers.
			(4)Historically,
			 automobile dealers have had franchise agreement protections under State
			 law.
			3.Restoration of
			 economic rights
			(a)In order to
			 protect assets of the Federal Government and better assure the viability of
			 automobile manufacturers in which the Federal Government has an ownership
			 interest, or to which it is a lender, an automobile manufacturer in which the
			 Federal Government has an ownership interest, or which receives loans from the
			 Federal Government, may not deprive an automobile dealer of its economic rights
			 and shall honor those rights as they existed, for Chrysler LLC dealers, prior
			 to the commencement of the bankruptcy case by Chrysler LLC on April 30, 2009,
			 and for General Motors Corp. dealers, prior to the commencement of the
			 bankruptcy case by General Motors Corp. on June 1, 2009, including the dealer’s
			 rights to recourse under State law.
			(b)In order to
			 preserve economic rights pursuant to subsection (a), at the request of an
			 automobile dealer, an automobile manufacturer covered under this Act shall
			 restore the franchise agreement between that automobile dealer and Chrysler LLC
			 or General Motors Corp. that was in effect prior to the commencement of their
			 respective bankruptcy cases and take assignment of such agreements.
			(c)Except as set
			 forth herein, nothing in this Act is intended to make null and void:
				(1)the court approved
			 transfer of substantially all the assets of Chrysler LLC to New CarCo
			 Acquisition LLC; or
				(2)a
			 transfer of substantially all the assets of General Motors Corp. that could be
			 approved by a court after the date of introduction of this Act.
				
